Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 12, 13 are independent.   
2.        This action is responding to application papers filed on 9-27-2019.  

Claim Rejections - 35 USC § 103  

3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1 - 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Jiping et al. (Patent No. CN107978047A, referred to as “SunJiping”) in view of Sato (US PGPUB No. 20030041085).     	

Regarding Claim 1, SunJiping discloses a method for authenticating a smart card, comprising:
a)  determining whether the smart card satisfies a first authentication condition according to authentication information provided by the smart card; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart cards), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards (smart card), fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticated smart card used to unlock); (authorized intelligent card utilized to enable unlocking lock)) and
c)  in response to receiving feedback information of the smart card, determining the smart card to be an authenticated smart card. (see SunJiping page 8, lines 17-18: unblocking key; door lock assembly previously generates, distributed directly after the registration request of tripper is received; Tripper Door lock assembly (smart lock) feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation that authorized smart card unlocks smart lock))    

Furthermore, SunJiping discloses for b) in response to a determination that the smart card satisfies the first authentication condition.  (see SunJiping page 5, lines 9-10: second key is sent to the door lock assembly (smart lock) by the tripper; for the door lock assembly according to second key and second unblocking key of the second generating random number; (unlocking key sent to door lock assembly)) 

SunJiping does not specifically disclose for b) sending a generated unlocking key to the smart card (authorized to unlock lock). 
However, Sato discloses: 
b)  sending a generated unlocking key to the smart card. (see Sato paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.; paragraph [0095], lines 13-17: electrically locks and unlocks an entrance as a result of communications with the controller; the key uses technology known as an electronic key; paragraph [0117], lines 1-17: controller commands the IC card drive via the interface to transmit the device information from storage part and store it in the IC card (i.e. smart card); if user ID and password pair has not yet been included in management table, controller stores this data together with device information in the IC card; controller uses network interface to store in IC card part or all of the network information necessary for authentication of the network device; (device information, network information required for authentication of smart card and unlocking information)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for b) sending a generated unlocking key to the smart card as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)  
    
Regarding Claim 2, SunJiping-Sato discloses the method according to claim 1, wherein the determining whether the smart card satisfies the first authentication condition according to the authentication information provided by the smart card comprises:
a)  acquiring the authentication information requested from the smart card, the authentication information; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card)) and
b)  determining that the smart card satisfies the first authentication condition. (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (key implementation; authenticate smart card))   

SunJiping does not specifically disclose for a) a card identifier and a card status of the smart card, and for b) it is determined that the card status is an unkeyed state and the card identifier comprises a specified number segment. 
However, Sato discloses a smart card wherein: 
a)  a card identifier and a card status of the smart card, and for b) it is determined that the card status is an unkeyed state and the card identifier comprises a specified number segment. (see Sato paragraph [0061], lines 7-10: housing identifier is an identifier for a housing of the network device, and can be, for example, a lot number given by a manufacturer of the network device, which can also serve as a unique identifier; (manufacturer ID associated with number segment); paragraph [0119], lines 1-4: controller records a "collected" status (keyed status) in the management table so as to indicate that device information has been collected and stored and records a "uncollected" status (unkeyed status) in the management table so as to indicate that device information has not been collected and stored, and information stored in the IC card as well (unkeyed status, uncollected status); paragraph [0132], lines 1-4: controller unlocks key when receiving a notice that the MAC address has been authenticated; paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for a) a card identifier and a card status of the smart card, and for b) it is determined that the card status is an unkeyed state and the card identifier comprises a specified number segment as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)

Regarding Claim 3, SunJiping-Sato discloses the method according to claim 1, further comprising:
a)  acquiring a digital certificate requested from the smart card; and b) verifying the digital certificate to obtain a public key of the smart card; (see SunJiping page 9, lines 20-25: digital certificate is provided in CA centers for each user using public-key cryptography; effect of digital certificate is to prove card (authentication of card); user listed is legally authorized to possess public-key cryptography listed in certificate; policies and specific steps to verify, identify user identity, and user certificate is signed, to ensure ownership of the identity of certificate holder and public key; CA possesses a certificate (including public key) and private key) and
c)  encrypting the generated unlocking key by using the public key; (see SunJiping page 6, lines 30-32: encrypting module, for the key to being sent to the door lock assembly by least one of following processing; signed using the private key of the tripper; encrypted using public key of door lock assembly) and 
the determining the smart card to be the authenticated smart card in response to receiving the feedback information of the smart card comprises: 
e)  in response to receiving feedback information that the smart card successfully decrypts the encrypted unlocking key by a private key corresponding to the public key, determining the smart card to be the authenticated smart card. (see SunJiping page 10, lines 42-43: tripper and door lock assembly (smart lock) key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data; page 8, lines 17-18: unblocking key; door lock assembly previously generates, distributed directly after the registration request of tripper is received; tripper door lock assembly (smart lock) feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation))      

Furthermore, SunJiping discloses for d) sending the encrypted unlocking key. (see SunJiping page 5, lines 9-10: second key is sent to the door lock assembly by the tripper; for the door lock assembly according to second key and second unblocking key of the second generating random number; (unlocking key sent to door lock assembly); page 6, lines 30-32: encrypting module, for the key to being sent to the door lock assembly by least one of following processing; signed using the private key of the tripper; encrypted using public key of door lock assembly))

SunJiping does not specifically disclose for d) sending the unlocking key to the smart card. 
However, Sato discloses wherein the sending the generated unlocking key to the smart card:
d)  sending the unlocking key to the smart card. (see Sato paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.; paragraph [0095], lines 13-17: electrically locks and unlocks an entrance as a result of communications with the controller; the key uses technology known as an electronic key; paragraph [0117], lines 1-17: controller commands the IC card drive via the interface to transmit the device information (unlock information) from storage part and store it in the IC card (i.e. smart card); if user ID and password pair has not yet been included in management table, controller stores this data together with device information in the IC card; controller uses network interface to store in IC card part or all of the network information necessary for authentication of the device; (device information, network information required for authentication of smart card and unlocking information)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for d) sending the unlocking key to the smart card as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)

Regarding Claim 4, SunJiping-Sato discloses the method according to claim 1, wherein before sending the generated unlocking key to the smart card, the method further comprises: 
c)  performing an encryption processing on the generated unlocking key based on the transport key (encryption key) and the first random number to obtain first encrypted information; (see SunJiping page 6, lines 30-32: encrypting module, for the key to being sent to the door lock assembly by least one of following processing; signed using the private key of the tripper; encrypted using public key of door lock assembly) and 
the determining the smart card to be the authenticated smart card in response to receiving the feedback information of the smart card, comprises: 
e)  in response to receiving feedback information that the smart card decrypts and verifies the first encrypted information successfully, determining the smart card to be the authenticated smart card. (see SunJiping page 10, lines 42-43: tripper and door lock assembly key (smart lock) is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data; page 8, lines 17-18: unblocking key; door lock assembly previously generates, distributed directly after the registration request of tripper is received; Tripper Door lock assembly feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation))      

Furthermore, SunJiping discloses for a) sending a generated transport key (encryption key); and b) acquiring a first random number generated; (see SunJiping page 10, lines 24-25: tripper and door lock assembly generate a random number respectively, then close according to generating random number Key, then respective key is sent to other side); and for d) sending the first encrypted information. (see SunJiping page 5, lines 9-10: second key is sent to the door lock assembly by the tripper; for the door lock assembly according to second key and second unblocking key of the second generating random number; (unlocking key sent to door lock assembly); page 6, lines 30-32: encrypting module, for the key to being sent to the door lock assembly by least one of following processing; signed using the private key of the tripper; encrypted using public key of door lock assembly))  

SunJiping does not specifically disclose for a) sending a transport key (i.e. generated encryption key) to a smart card, and b) acquiring/sending cryptographic information (i.e. random number for key generation) to the smart card, and d) sending information (unlock processing information) to a smart card.
However, Sato discloses: 
a)  sending a transport key (device information, generated key) to the smart card; and b) acquiring cryptographic information (i.e. random number for key generation) by the smart card; and d) sending the information to the smart card.` (see Sato paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.; paragraph [0095], lines 13-17: electrically locks and unlocks an entrance as a result of communications with the controller; the key uses technology known as an electronic key; paragraph [0117], lines 1-17: controller commands the IC card drive via the interface to transmit the device information from storage part and store it in the IC card (i.e. smart card); if user ID and password pair has not yet been included in management table, controller stores this data together with device information in the IC card; controller uses network interface to store in IC card part or all of the network information necessary for authentication of the network device; (device information, network information required for authentication of smart card and unlocking information)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for a) sending a transport key (i.e. generated key) to a smart card, and b) acquiring/sending cryptographic information (i.e. random number for key generation) to the smart card, and d) sending information (unlock processing information) to a smart card as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)

Regarding Claim 5, SunJiping-Sato discloses the method according to claim 4, further comprising: 
a)  acquiring a digital certificate requested from the smart card; and b) verifying the digital certificate to obtain a public key of the smart card; (see SunJiping page 9, lines 20-25: digital certificate provided by CA centers for each user using public-key cryptography; effect of digital certificate is to prove card (authentication of card); user listed is legally authorized to possess public-key cryptography listed in certificate; policies and specific steps to verify, identify user identity, and user certificate is signed, to ensure ownership of the identity of certificate holder and public key; CA possesses a certificate (including public key) and private key) and     
c)  encrypting the transport key by using the public key to obtain second encrypted information. (see SunJiping page 6, lines 30-32: encrypting module, for the key to being sent to the door lock assembly by least one of following processing; signed using the private key of the tripper; encrypted using public key of door lock assembly)  

Furthermore, SunJiping discloses for d) sending the second encrypted information. (see SunJiping page 5, lines 9-10: second key is sent to the door lock assembly by the tripper; for the door lock assembly according to second key and second unblocking key of the second generating random number; (unlocking key sent to door lock assembly))    

SunJiping does not specifically discloses for d) sending the second information (unlock processing information) to a smart card.
However, Sato discloses:
d)  sending the second information to the smart card. (see Sato paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.; paragraph [0095], lines 13-17: electrically locks and unlocks an entrance as a result of communications with the controller; the key uses technology known as an electronic key; paragraph [0117], lines 1-17: controller commands the IC card drive via the interface to transmit the device information from storage part and store it in the IC card (i.e. smart card); if user ID and password pair has not yet been included in management table, controller 51 stores this data together with device information in the IC card; controller uses network interface to store in IC card part or all of the network information necessary for authentication of the network device; (device information, network information required for authentication of smart card and unlocking information)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for d) sending the second information (unlock processing information) to the smart card as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)

Regarding Claim 6, SunJiping-Sato discloses the method according to claim 4, wherein the acquiring the first random number of the smart card comprises:
a)  receiving third encrypted information sent by the smart card, the third encrypted information being obtained by the smart card by using the transport key to encrypt the generated first random number; (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data (third encrypted information)) and
b)  decrypting the third encrypted information by using the transport key to obtain the first random number. (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data)   

Regarding Claim 7, SunJiping-Sato discloses the method according to claim 1, wherein before determining whether the smart card satisfies the first authentication condition, the method further comprises:
a)  receiving an authentication trigger instruction from a third-party application; (see SunJiping page 5, lines 24: after being verified to unlocking cipher, door lock assembly is unlocked) and
b)  establishing a connection with the smart card. (see SunJiping page 11, lines 42-43: network includes but not limited to internet, intranet, LAN, mobile radio communication and combinations thereof; (network connections))    

Regarding Claim 8, SunJiping-Sato discloses the method according to claim 1, wherein after determining the smart card to be the authenticated smart card, the method further comprises:
a)  determining whether the smart card satisfies a second authentication condition; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card))
b)  in response to the determination that the smart card satisfies the second authentication condition, acquiring an external authentication result of the smart lock by the smart card; (see SunJiping page 5, lines 24: after being verified to unlocking cipher, door lock assembly is unlocked)    
c)  in response to the external authentication result being that the authentication is passed, authenticating the smart card to obtain an internal authentication result; (see SunJiping page 5, lines 24: after being verified to unlocking cipher, door lock assembly is unlocked) and
d)  in response to the internal authentication result being that the authentication is passed, controlling the smart lock to be opened. (see SunJiping page 5, lines 24: after being verified to unlocking cipher, door lock assembly is unlocked)    

Regarding Claim 9, SunJiping-Sato discloses the method according to claim 8, wherein the determining whether the smart card satisfies the second authentication condition comprises:
a)  acquiring the authentication information requested from the smart card, the authentication information; (see SunJiping page 5, lines 1-4: tripper sends ID authentication request message to door lock assembly, in ID authentication request message carry identification information and certificate of the tripper) and
b)  indicates that the smart card is an authenticated smart card, determining that the smart card satisfies the second authentication condition. (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card))  

SunJiping does not specifically discloses for a) a card identifier and a card status of a smart card, and for b) determined the card status is a keyed state, and the card identifier. 
However, Sato discloses a smart card wherein: 
a)  a card identifier and a card status of the smart card, and b) determined the card status is a keyed state, and the card identifier. (see Sato paragraph [0061], lines 7-10: housing identifier is an identifier for a housing of the network device, and can be, for example, a lot number given by a manufacturer of the network device, which can also serve as a unique identifier; paragraph [0119], lines 1-4: controller records a "collected" status (keyed status) in the management table so as to indicate that device information has been collected and stored and records a "uncollected" status (unkeyed status) in the management table so as to indicate that device information has not been collected and stored, and information stored in the IC card as well; paragraph [0132], lines 1-4: controller unlocks key when receiving a notice that the MAC address has been authenticated; paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for a) a card identifier and a card status of a smart card, and for b) determined the card status is a keyed state, and the card identifier. as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)  

Regarding Claim 10, SunJiping-Sato discloses the method according to claim 8, wherein the acquiring the external authentication result of the smart lock by the smart card in response to the determination that the smart card satisfies the second authentication condition, comprises:
c)  encrypting the second random number by using an external authentication key in a pre-stored unlocking key to obtain fourth encrypted information; (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data) and 
e)  receiving the external authentication result sent by the smart card. (see SunJiping page 5, lines 24: after being verified to unlocking cipher, door lock assembly is unlocked)    

Furthermore, SunJiping discloses for a) sending a second random number acquisition request, the second random number acquisition request being used by the smart card to generate and return a second random number; and b) receiving the second random number (see SunJiping page 7, lines 5-6: key sending module, according to second key of the first generating random number; second key is sent to door lock assembly, unlocks according to second key and second generating random number for the door lock assembly key); and d) sending the fourth encrypted information, the fourth encrypted information being used to perform decryption using the external authentication key in the pre-stored unlocking key to obtain the second random number, and verifying the second random number to obtain and return the external authentication result. (see SunJiping page 7, lines 5-6: key sending module, according to second key of generating random number (second random number); second key is sent to door lock assembly, unlocks according to second key and second generating random number for the door lock assembly key; page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data)) 

SunJiping does not specifically disclose for a) sending second acquisition request (i.e. unlocking processing information) to a smart card, and for d) sending fourth information (i.e. unlocking processing information) to a smart card. 
However, Sato discloses: 
a)  sending a second acquisition request (i.e. unlocking processing information) to the smart card, being used by the smart card to generate and return unlocking processing information, and d) sending the fourth encrypted information to the smart card. (see Sato paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.; paragraph [0095], lines 13-17: electrically locks and unlocks an entrance as a result of communications with the controller; the key uses technology known as an electronic key; paragraph [0117], lines 1-17: controller commands the IC card drive via the interface to transmit the device information from storage part and store it in the IC card (i.e. smart card); if user ID and password pair has not yet been included in management table, controller 51 stores this data together with device information in the IC card; controller uses network interface to store in IC card part or all of the network information necessary for authentication of the network device; (device information, network information required for authentication of smart card and unlocking information)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for a) sending second acquisition request (i.e. unlocking processing information) to a smart card, and for d) sending fourth information (i.e. unlocking processing information) to a smart card as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)

Regarding Claim 11, SunJiping-Sato discloses the method according to claim 8, wherein the authenticating the smart card to obtain the internal authentication result in response to the external authentication result being that the authentication is passed, comprises:  
b)  receiving the fifth encrypted information; and c) decrypting the fifth encrypted information by using the internal authentication key in the pre-stored unlocking key to obtain the third random number; (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data (fifth encrypted information)) and
d)  verifying the third random number to obtain the internal authentication result. (see SunJiping page 9, lines 20-25: digital certificate is provided in CA centers for each user using public-key cryptography; effect of digital certificate is to prove card (authentication of card); user listed is legally authorized to possess public-key cryptography listed in certificate; policies and specific steps to verify, identify user identity, and user certificate is signed, to ensure ownership of the identity of certificate holder and public key; CA possesses a certificate (including public key) and private key; page 10, lines 24-25: tripper and door lock assembly generate a random number respectively, then close according to generating random number Key, then respective key is sent to other side)    

Furthermore, SunJiping discloses for a) sending the generated third random number, wherein the third random number being used to perform encryption by using an internal authentication key in a pre-stored unlocking key to obtain and return fifth encrypted information. (see SunJiping page 7, lines 5-6: key sending module, according to second key of the first generating random number; second key is sent to door lock assembly, unlocks according to second key and second generating random number for the door lock assembly key)  

SunJiping does not specifically discloses for a) sending the generated third random number (unlocking processing information) to a smart card. 
However, Sato discloses: 
a)  sending the generated unlocking process information (i.e. third random number) to the smart card. (see Sato paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.; paragraph [0117], lines 1-17: controller commands the IC card drive via the interface to transmit the device information from storage part and store it in the IC card (i.e. smart card); if user ID and password pair has not yet been included in management table, controller 51 stores this data together with device information in the IC card; controller uses network interface to store in IC card part or all of the network information necessary for authentication of the network device; (device information, network information required for authentication of smart card and unlocking information)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for a) sending the generated third random number (unlocking processing information) to a smart card as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)  

Regarding Claim 12, SunJiping discloses a device for authenticating a smart card, comprising:
a)  a processor; and b) a memory for storing instructions executable by the processor; (see SunJiping page 11, lines 46-47: present invention provides a kind of storage medium for including computer executable instructions, and computer can perform operations, when being performed by computer processor for performing methods)    
wherein the processor is configured to:
c)  determine whether the smart card satisfies a first authentication condition according to authentication information provided by the smart card; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card)) and   
e)  in response to receiving feedback information of the smart card, determine the smart card to be an authenticated smart card. (see SunJiping page 8, lines 17-18: unblocking key; door lock assembly previously generates, distributed directly after the registration request of tripper is received; Tripper Door lock assembly feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation))       

Furthermore, SunJipng discloses for d) in response to a determination that satisfies the first authentication condition, send a generated unlocking key. (see SunJiping page 5, lines 9-10: second key is sent to the door lock assembly by the tripper; for the door lock assembly according to second key and second unblocking key of the second generating random number; (unlocking key sent to door lock assembly)) 

SunJiping does not specifically discloses for d) sending a generated unlocking key to a smart card. 
However, Sato discloses: 
d)  send a generated unlocking key to the smart card. (see Sato paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.; paragraph [0117], lines 1-17: controller commands the IC card drive via the interface to transmit the device information from storage part and store it in the IC card (i.e. smart card); if user ID and password pair has not yet been included in management table, controller 51 stores this data together with device information in the IC card; controller uses network interface to store in IC card part or all of the network information necessary for authentication of the network device; (device information, network information required for authentication of smart card and unlocking information)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for d) sending a generated unlocking key to a smart card as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17) 

Regarding Claim 14, SunJiping discloses the device according to claim 13, wherein the processor is further configured to:
a)  in response to a request instruction for authentication information, provide the authentication information to the smart lock; and b) wherein the authentication information comprises information used by the smart lock to determine that the smart card satisfies the first authentication condition. (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card); page 5, lines 24: after being verified to unlocking cipher, door lock assembly is unlocked) 
    
SunJiping does not specifically disclose for b) a card identifier and a card status of the smart card, and determined that card status is an unkeyed state and card identifier comprises a specified number segment.
However, Sato discloses for b) a card identifier and a card status of the smart card, and determined that the card status is an unkeyed state and the card identifier comprises a specified number segment. (see Sato paragraph [0061], lines 7-10: housing identifier is an identifier for a housing of the network device, and can be, for example, a lot number given by a manufacturer of the network device, which can also serve as a unique identifier; paragraph [0119], lines 1-4: controller records a "collected" status (keyed status) in the management table so as to indicate that device information has been collected and stored and records a "uncollected" status (unkeyed status) in the management table so as to indicate that device information has not been collected and stored, and information stored in the IC card as well; paragraph [0132], lines 1-4: controller unlocks key when receiving a notice that the MAC address has been authenticated; paragraph [0066], lines 1-7: IC card generalizes a smart card, an intelligent card, a chip-in card, a microcircuit (or microcomputer) card,   ...  , etc.) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SunJiping for b) a card identifier and a card status of the smart card, and determined that card status is an unkeyed state and card identifier comprises a specified number segment as taught by Sato.  One of ordinary skill in the art would have been motivated to employ the teachings of Sato for the benefits achieved from a system that enables processing and storage of device and network information and unlocking information required for authentication of smart card and unlocking operation.  (see Sato paragraph [0117], lines 1-17)

Claim Rejections - 35 USC § 102  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.        Claims 13, 15 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun Jiping et al. (Patent No. CN107978047A, referred to as “SunJiping”).     	

Regarding Claim 13, SunJiping discloses a device for authenticating a smart card, comprising:
a)  a processor; b) a memory for storing instructions executable by the processor; (see SunJiping page 11, lines 46-47: present invention provides a kind of storage medium for including computer executable instructions, and computer (processor coupled to memory) can perform operations, when being performed by computer processor for performing methods)     
wherein the processor is configured to:
c)  provide authentication information to a smart lock; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card))      
d)  receive an unlocking key sent by the smart lock, the unlocking key being sent by the smart lock when determining that the smart card satisfies a first authentication condition according to the authentication information; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card)) and
e)  send feedback information to the smart lock. (see SunJiping page 8, lines 17-18: unblocking key; door lock assembly previously generates, distributed directly after the registration request of tripper is received; Tripper Door lock assembly feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation))      

Regarding Claim 15, SunJiping discloses the device according to claim 13, wherein the processor is further configured to:
a)  in response to a request instruction for digital certificate, send a digital certificate to the smart lock; and b) wherein the digital certificate is verified by the smart lock to obtain a public key of the smart card, and the public key is used to encrypt a generated unlocking key; (see SunJiping page 9, lines 20-25: digital certificate is provided in CA centers for each user using public-key cryptography; effect of digital certificate is to prove card (authentication of card); user listed is legally authorized to possess public-key cryptography listed in certificate; policies and specific steps to verify, identify user identity, and user certificate is signed, to ensure ownership of the identity of certificate holder and public key; CA possesses a certificate (including public key) and private key)   
wherein the processor is further configured to:
c)  receive an encrypted unlocking key sent by the smart lock; (see SunJiping page 6, lines 30-32: encrypting module, for the key to being sent to the door lock assembly by least one of following processing; signed using the private key of the tripper; encrypted using the public key of the door lock assembly (smart lock))     
d)  decrypt the encrypted unlocking key by a private key corresponding to the public key; (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data) and
e)  send feedback information of successful decryption to the smart lock. (see SunJiping page 8, lines 17-18: unblocking key; door lock assembly (smart lock) previously generates, distributed directly after the registration request of tripper is received; Tripper Door lock assembly feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation message))      

Regarding Claim 16, SunJiping discloses the device according to claim 13, wherein the processor is further configured to:
a)  receive a transport key sent by the smart lock; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, use of intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorization, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card authorization (authenticate smart card)) and
b)  send a generated first random number to the smart lock; (see SunJiping page 10, lines 24-25: tripper and door lock assembly generate a random number respectively, then close according to generating random number key, then respective key is sent to other side)     
c)  wherein the smart lock performs an encryption processing on the generated unlocking key based on the transport key and the first random number to obtain and return first encrypted information; (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data)    
wherein the processor is further configured to:
d)  receive first encrypted information sent by the smart lock; (see SunJiping page 5, line 33: door lock assembly (smart lock) sends authentication information to tripper according to ID authentication request message; page 10, lines 42-43: tripper and door lock assembly (smart lock) key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data) and
e)  decrypt the first encrypted information based on the transport key and the generated first random number, and generate feedback information of successful verification. (see SunJiping page 10, lines 42-43: tripper and door lock assembly (smart lock) key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data; page 8, lines 17-18: unblocking key; door lock assembly previously generates, distributed directly after the registration request of tripper is received; Tripper Door lock assembly feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation))      

Regarding Claim 17, SunJiping discloses the device according to claim 16, wherein the processor is further configured to:
a)  in response to a request instruction for digital certificate, send a digital certificate to the smart lock, the digital certificate being verified by the smart lock to obtain a public key of the smart card, and the public key being used for encrypting the generated transport key to obtain second encrypted information; (see SunJiping page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card))    
b)  receive the second encrypted information sent by the smart lock; (see SunJiping page 5, line 33: door lock assembly sends authentication information to tripper according to ID authentication request message; page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data) and
c)  decrypt the second encrypted information by a private key corresponding to the public key to obtain a transport key. (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data)    

Regarding Claim 18, SunJiping discloses the device according to claim 16, wherein the processor is further configured to:
a)  encrypt the generated first random number by using the transport key to obtain third encrypted information; (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key includes unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data (third unblocking key, third encrypted information))) and
b)  send the third encrypted information to the smart lock. (see SunJiping page 5, lines 9-10: key is sent to the door lock assembly (smart lock) by the tripper; for the door lock assembly (smart lock) according to other needed encryption data (third unblocking key) of the second generated random number; (third unblocking key sent to door lock assembly (smart lock)))    
 
Regarding Claim 19, SunJiping discloses the device according to claim 13, wherein the processor is further configured to:
a)  provide authentication information to the smart lock; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card))     
b)  in response to that the smart card satisfies a second authentication condition, perform an external authentication on the smart lock to obtain an external authentication result; (see SunJiping page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card)) and
c)  in response to the external authentication result being that the authentication is passed, acquire an internal authentication result of the smart card by the smart lock, the internal authentication result being used to control the smart lock to be opened when the authentication result is that the authentication is passed. (see SunJiping page 5, lines 24: after being verified to unlocking cipher, door lock assembly is unlocked)    

Regarding Claim 20, SunJiping discloses the device according to claim 19, wherein the processor is further configured to perform at least one of:
in response to a request instruction for authentication information, sending the authentication information to the smart lock; wherein the authentication information comprises a card identifier and a card status of the smart card, and the authentication information is used by the smart lock to determine that the smart card satisfies the second authentication condition when the card status is a keyed state, and the card identifier is located in a white list, the card identifier being located in the white list indicating that the smart card is an authenticated smart card; or
receiving a second random number acquisition request sent by the smart lock, generating a second random number, sending the second random number to the smart lock, the second random number being encrypted by the smart lock using an external authentication key in a pre-stored unlocking key to obtain and return fourth encrypted information, receiving the fourth encrypted information; (see SunJiping page 10, lines 24-25: tripper and door lock assembly generate a random number respectively, then close according to generating random number key, then respective key is sent to other side; page 4, lines 6-8: unlocking mode of door lock mainly includes use of key, intelligent cards (smart card; white list), fingerprint, password unlocking; object of lock, which must possess corresponding authorize, to open the door, that is, the object for needing to unlock can turn the key in the lock, or can use Authorized intelligent cards, fingerprint, secret number; page 9, line 20: digital certificate is provided in CA centers for each user using public-key cryptography, and the effect of digital certificate is to prove card (authenticate smart card); page 9, lines 20-25: digital certificate is provided in CA centers for each user using public-key cryptography; effect of digital certificate is to prove card (authentication of card); user listed is legally authorized to possess public-key cryptography listed in certificate; policies and specific steps to verify, identify user identity, and user certificate is signed, to ensure ownership of the identity of certificate holder and public key; CA possesses a certificate (including public key) and private key)) and 
decrypting the fourth encrypted information by using the external authentication key in the pre-stored unlocking key to obtain the second random number; and verifying the second random number according to the generated second random number to obtain the external authentication result; or
receiving a third random number sent by the smart lock, encrypting the third random number by using an internal authentication key in a pre-stored unlocking key to obtain fifth encrypted information, sending the fifth encrypted information to the smart lock, the fifth encrypted information being decrypted by the smart lock by using the internal authentication key in the pre-stored unlocking key to obtain the third random number, and verifying the third random number to obtain the internal authentication result. (see SunJiping page 10, lines 42-43: tripper and door lock assembly key is encrypted/decrypted, is signed/, the key can include unblocking key, the first unblocking key, the second unblocking key, and other needed encryption data; page 8, lines 17-18: unblocking key; door lock assembly previously generates, distributed directly after the registration request of tripper is received; tripper door lock assembly feedback: unblocking key can be a kind of specific implementation of authentication confirmation message; (feedback message: authentication confirmation); page 9, lines 20-25: digital certificate is provided in CA centers for each user using public-key cryptography; effect of digital certificate is to prove card (authentication of card); user listed is legally authorized to possess public-key cryptography listed in certificate; policies and specific steps to verify, identify user identity, and user certificate is signed, to ensure ownership of the identity of certificate holder and public key; CA possesses a certificate (including public key) and private key))    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
May 23, 2022


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436